                               Case
 Fill in this information to identify     18-70408
                                      the case:         Document 20 Filed in TXSB on 12/05/18 Page 1 of 64

 Debtor name                  Med Care Emergency Medical Services, Inc.

 United States Bankruptcy Court for the:
                        Southern District of Texas, Mcallen Division

 Case number (if known):              18-70408
                                                                                                                                     ❑
                                                                                                                                     XCheck if this is an
                                                                                                                                         amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20
Largest Unsecured Claims and Are Not Insiders                                                                                                                        12/15
A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
largest unsecured claims.

    Name of creditor and complete            Name, telephone number,       Nature of the claim    Indicate if     Amount of unsecured claim
    mailing address, including zip code      and email address of          (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                             creditor contact              debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in total
                                                                           professional           unliquidated,   claim amount and deduction for value of collateral or
                                                                           services, and          or disputed     setoff to calculate unsecured claim.
                                                                           government
                                                                           contracts)                             Total claim, if     Deduction for        Unsecured
                                                                                                                  partially           value of             claim
                                                                                                                  secured             collateral or
                                                                                                                                      setoff
1     Advantage Funding                      Advantage Funding             Vehicle Lease                              $126,785.01           $36,600.00           $90,185.01
      One Marcus Avenue
      Lake Success, NY 11042


2     Ally                                   Ally                          Lien on titles                               $27,682.00          $21,975.00             $5,707.00
      P.O. Box 9001948
      Louisville, KY 40290


3     Internal Revenue Service               Internal Revenue Service      Taxes                                                                              $1,734,895.49
      Bankruptcy Specialist Keri Templeton
      300 E. 8th Street, M/S5026-AUS
      Austin, TX 78701

4     Med One                                Med One                       Equipment Lease                                                                      $575,000.00
      517 US 31 North
      Greenwood, IN 46142


5     Pablo Villarreal Jr., PCC              Pablo Villarreal Jr., PCC     Supplies, Furniture,                                                                  $16,057.02
      Hidalgo County Tax Assessor                                          Fixtures Equipment
      P.O. Box 178                                                         & Vehicles; City of
      Edinburg, TX 78540                                                   McAllen and
                                                                           Hidalgo County
6     Santander                              Santander                     Vehicle Lease                              $212,800.00           $47,950.00          $164,850.00
      734 Walt Whitman Road                  (631) 439-1266
      Melville, NY 11747


7     Stryker                                Stryker                       Equipment Lease                                                                       $90,692.58
      P.O. Box 93309
      Chicago, IL 60673


8     U.S. Bank Equipment Finance            U.S. Bank Equipment Finance   Equipment Lease                                                                      $120,000.00
      P.O. Box 790413
      Saint Louis, MO 63179




Official Form 204                       Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                    page 1
Debtor                   Case 18-70408
               Med Care Emergency Medical Services,Document
                                                   Inc.             20 Filed in TXSB    on(if12/05/18
                                                                                Case number                Page 2 of 64
                                                                                              known) 18-70408
              Name


    Name of creditor and complete         Name, telephone number,       Nature of the claim   Indicate if     Amount of unsecured claim
    mailing address, including zip code   and email address of          (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                          creditor contact              debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                        professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                        services, and         or disputed     setoff to calculate unsecured claim.
                                                                        government
                                                                        contracts)                            Total claim, if     Deduction for        Unsecured
                                                                                                              partially           value of             claim
                                                                                                              secured             collateral or
                                                                                                                                  setoff
9     UnitedHealthcare Insurance          UnitedHealthcare Insurance    Insurance claims      Disputed                                                       $21,125.06
      Company                             Company                       over payments not
      CDM/Bankruptcy                      (860) 702-5410                refunded
      185 Asylum Street
      Hartford, CT 06103
10




11




12




13




14




15




16




17




18




19




20




Official Form 204                     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                  page 2
                               Case
 Fill in this information to identify     18-70408
                                      the case:         Document 20 Filed in TXSB on 12/05/18 Page 3 of 64

 Debtor name                 Med Care Emergency Medical Services, Inc.

 United States Bankruptcy Court for the:
                      Southern District of Texas, Mcallen Division

 Case number (if known):              18-70408
                                                                                                                                          ❑Check if this is an
                                                                                                                                             amended filing

Official Form 206A/B
Schedule A/B: Assets — Real and Personal Property                                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include all property in which
the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have no book value, such as fully depreciated
assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the debtor’s name and
case number (if known). Also identify the form and line number to which the additional information applies. If an additional sheet is attached, include the amounts
from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset schedule or depreciation
schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the debtor’s interest, do not deduct the value of secured
claims. See the instructions to understand the terms used in this form.

 Part 1: Cash and cash equivalents


       1. Does the debtor have any cash or cash equivalents?

     ❑No. Go to Part 2.
     ✔Yes. Fill in the information below.
     ❑
       All cash or cash equivalents owned or controlled by the debtor                                                                       Current value of debtor's
                                                                                                                                            interest



       2. Cash on hand



       3. Checking, savings, money market, or financial brokerage accounts (Identify all)

       Name of institution (bank or brokerage firm)            Type of account                          Last 4 digits of account number

       3.1 Lone Star National Bank                                     Checking account                             5674                                  $2,735.89

       3.2 Lone Star National Bank                                     Checking account                             6801                                       $74.91

       3.3 Lone Star National Bank                                     Checking account                             6828                                      $315.18

       3.4 Wells Fargo                                                 Checking account                             6751                                 $11,470.67

       3.5 Wells Fargo                                                 Checking account                             6850                                         $0.00

       3.6 Wells Fargo                                                 Checking account                             0519                                 $65,508.53


       4. Other cash equivalents (Identify all)

       Name of institution (bank or brokerage firm)
       None

       5. Total of Part 1

       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.                                                   $80,105.18



 Part 2: Deposits and prepayments
Debtor                   Case 18-70408
               Med Care Emergency                Document
                                  Medical Services, Inc.                 20 Filed in TXSB    on(if12/05/18
                                                                                     Case number                Page 4 of 64
                                                                                                   known) 18-70408
               Name

         6. Does the debtor have any deposits or prepayments?

     ✔ No. Go to Part 3.
     ❑
     ❑Yes. Fill in the information below.


                                                                                                                      Current value of
                                                                                                                      debtor's interest


         7. Deposits, including security deposits and utility deposits




 Description, including name of holder of deposit


 None

         8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent


 Description, including name of holder of prepayment

 None

      9. Total of Part 2.




 Add lines 7 through 8. Copy the total to line 81.




 Part 3: Accounts receivable



      10. Does the debtor have any accounts receivable?

     ❑No. Go to Part 4.
     ✔Yes. Fill in the information below.
     ❑


                                                                                                                      Current value of debtor's
                                                                                                                      interest


      11. Accounts Receivable




 11a. 90 days old or less:             $6,560,700.90            -               $3,608,385.50            = ...... ➔            $2,952,315.39
                              face amount                           doubtful or uncollectible accounts


 11b. Over 90 days old:                $26,049,108.39           -               $24,862,698.03           = ...... ➔            $1,186,410.36
                              face amount                           doubtful or uncollectible accounts


      12. Total of Part 3




Official Form 206A/B                                        Schedule A/B: Assets — Real and Personal Property                              page 3
Debtor                   Case 18-70408
               Med Care Emergency                Document
                                  Medical Services, Inc.                 20 Filed in TXSB    on(if12/05/18
                                                                                     Case number                Page 5 of 64
                                                                                                   known) 18-70408
              Name

Current value on lines 11a + 11b = line 12. Copy the total to line 82.                                                               $4,138,725.75




 Part 4: Investments



      13. Does the debtor own any investments?

     ✔ No. Go to Part 5.
     ❑
     ❑Yes. Fill in the information below.


                                                                                                Valuation method             Current value of debtor's
                                                                                                used for current value       interest


      14. Mutual funds or publicly traded stocks not included in Part 1

     Name of fund or stock:


 None

      15. Non-publicly traded stock and interests in incorporated and unincorporated
          businesses, including any interest in an LLC, partnership, or join venture

     Name of entity:                                                        % of ownership:




 None



      16. Government bonds, corporate bonds, and other negotiable and non-negotiable
          instruments not included in Part 1

     Describe:



 None

      17. Total of Part 4




 Add lines 14 through 16. Copy the total to line 83.




 Part 5: Inventory, excluding agriculture assets



      18. Does the debtor own any inventory (excluding agriculture assets)?

 ✔ No. Go to Part 6.
 ❑
 ❑Yes. Fill in the information below.



  General description                                       Date of the last         Net book value of      Valuation method used Current value of
                                                            physical inventory       debtor's interest      for current value     debtor's interest
                                                                                     (Where available)



Official Form 206A/B                                            Schedule A/B: Assets — Real and Personal Property                                    page 4
Debtor                     Case 18-70408
                 Med Care Emergency                Document
                                    Medical Services, Inc.                  20 Filed in TXSB    on(if12/05/18
                                                                                        Case number                Page 6 of 64
                                                                                                      known) 18-70408
                Name
 19.     Raw materials
 20.     Work in progress
 21.     Finished goods, including goods held for resale
 22.     Other inventory or supplies


 23.     Total of Part 5
         Add lines 19 through 22. Copy the total to line 84.

 24.     Is any of the property listed in Part 5 perishable?
         ✔ No
         ❑
         ❑Yes
 25.     Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
         ✔ No
         ❑
         ❑Yes
 26.     Has any of the property listed in Part 5 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes

 Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)



       27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

 ✔ No. Go to Part 7.
 ❑
 ❑Yes. Fill in the information below.



  General description                                                                 Net book value of       Valuation method used Current value of
                                                                                      debtor's interest       for current value     debtor's interest
                                                                                      (Where available)
 28.     Crops—either planted or harvested
         None

 29.     Farm animals Examples: Livestock, poultry, farm-raised fish
         None

 30.     Farm machinery and equipment (Other than titled motor vehicles)
         None

 31.     Farm and fishing supplies, chemicals, and feed
         None

 32.     Other farming and fishing-related property not already listed in Part 6
         None


 33.     Total of Part 6
         Add lines 28 through 32. Copy the total to line 85.

 34.     Is the debtor a member of an agricultural cooperative?
         ✔ No
         ❑
         ❑Yes. Is any of the debtor's property stored at the cooperative?
            ❑No
            ❑Yes




Official Form 206A/B                                           Schedule A/B: Assets — Real and Personal Property                                  page 5
Debtor                     Case 18-70408
                 Med Care Emergency                Document
                                    Medical Services, Inc.                    20 Filed in TXSB    on(if12/05/18
                                                                                          Case number                Page 7 of 64
                                                                                                        known) 18-70408
                Name
 35.     Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
         ✔ No
         ❑
         ❑Yes
 36.     Is a depreciation schedule available for any of the property listed in Part 6?
         ✔ No
         ❑
         ❑Yes
 37.     Has any of the property listed in Part 6 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes

 Part 7: Office furniture, fixtures, and equipment; and collectibles



       38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

 ❑No. Go to Part 8.
 ✔Yes. Fill in the information below.
 ❑



  General description                                                                      Net book value of        Valuation method used Current value of
                                                                                           debtor's interest        for current value     debtor's interest
                                                                                           (Where available)
 39.     Office furniture
         Desks, chairs, filing cabinets, tables, chairs-see attached list                               $4,144.00                                        $4,144.00


 40.     Office fixtures
 41.     Office equipment, including all computer equipment and
         communication systems equipment and software
         Appliances: refrigerators, microwave, coffee machine-see attached                                $479.50                                         $479.50
         list

         Computer Equipment and Peripherals-see attached list                                           $5,603.50                                        $5,603.50

 42.     Collectibles Examples: Antiques and figurines; paintings, prints or other
         artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
         or baseball card collections; other collections, memorabilia, or collectibles
         None


 43.     Total of Part 7
                                                                                                                                                         $10,227.00
         Add lines 39 through 42. Copy the total to line 86.

 44.     Is a depreciation schedule available for any of the property listed in Part 7?
         ✔ No
         ❑
         ❑Yes
 45.     Has any of the property listed in Part 7 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes

 Part 8: Machinery, equipment, and vehicles



       46. Does the debtor own or lease any machinery, equipment, or vehicles?

       ❑No. Go to Part 9.
       ✔Yes. Fill in the information below.
       ❑


Official Form 206A/B                                              Schedule A/B: Assets — Real and Personal Property                                     page 6
Debtor                    Case 18-70408
                Med Care Emergency                Document
                                   Medical Services, Inc.                 20 Filed in TXSB    on(if12/05/18
                                                                                      Case number                Page 8 of 64
                                                                                                    known) 18-70408
                Name




  General description                                                                 Net book value of   Valuation method used Current value of
  Include year, make, model, and identification numbers (i.e., VIN, HIN, or           debtor's interest   for current value     debtor's interest
  N-number)                                                                           (Where available)

 47.     Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
 47.1      2012 Ford E350 XL-Modified & Upgraded for Ambulance                                                                                 $5,200.00
           Transport
           VIN: 1F2WE3FSXCDA31724

 47.2      2013 Ford E350-Modified & Upgraded for Ambulance Transport                                                                          $6,230.00
           VIN: 1FDSW3FS2DDA77890


 47.3      2013 Ford E350-Modified & Upgraded for Ambulance Transport                                                                          $6,230.00
           VIN: 1FDWE3FS4DDA91595


 47.4      2013 Ford E350-Modified & Upgraded for Ambulance Transport                                                                          $6,230.00
           VIN: 1FDWE3FS9DDB21934


 47.5      2013 Ford E350-Modified & Upgraded for Ambulance Transport                                                                          $6,230.00
           VIN: 1FDWE3FSXDDB21926


 47.6      2013 Ford E350-Modified & Upgraded for Ambulance Transport                                                                          $6,230.00
           VIN: 1FDWE3FSSDDB21929


 47.7      2013 Ford E350-Modified & Upgraded for Ambulance Transport                                                                          $6,230.00
           VIN: 1FDWE3FS3DDB21931


 47.8      2015 Ford E350-Modified & Upgraded for Ambulance Transport                                                                         $17,000.00
           VIN: 1FDSW2XG4FKA82359


 47.9      2015 Ford E350-Modified & Upgraded for Ambulance Transport                                                                         $17,000.00
           VIN: 1FDSW2XG5FKA88459


 47.10      2015 Ford E350-Modified & Upgraded for Ambulance Transport                                                                        $17,000.00
            VIN: 1FDSW2XG1FKA88460


 47.11      2015 Ford E350 Cut-Modified & Upgraded for Ambulance                                                                              $17,000.00
            Transport
            VIN: 1FDWE3FS6FDA29201

 47.12      2015 Ford E350-Modified & Upgraded for Ambulance Transport                                                                        $17,625.00
            VIN: 1FDSW2XGXFKB23271


 47.13      2015 Ford E350-Modified & Upgraded for Ambulance Transport                                                                        $17,000.00
            VIN: 1FDSW2XG3FKB33088


 47.14      2016 Ford E350-Modified & Upgraded for Ambulance Transport                                                                        $19,875.00
            VIN: 1FDBW2XG2GKA18936


 47.15      2016 Ford T250-LEASED-Modified & Upgraded for Ambulance                                                                            $9,325.00
            Transport
            VIN: 1FDYR2CGXKA50377 Leased Vehicle

 47.16      2016 Ford T250-LEASED-Modified & Upgraded for Ambulance                                                                            $9,575.00
            Transport
            VIN: 1FDYR2CG9GKA65128 Leased Vehicle

 47.17      2016 Ford Transit-LEASED-Modified & Upgraded for Ambulance                                                                         $8,850.00
            Transport
            VIN: 1FDYR2CG2GKA68663 Leased Vehicle




Official Form 206A/B                                          Schedule A/B: Assets — Real and Personal Property                               page 7
Debtor                  Case 18-70408
              Med Care Emergency                Document
                                 Medical Services, Inc.                   20 Filed in TXSB    on(if12/05/18
                                                                                      Case number                Page 9 of 64
                                                                                                    known) 18-70408
             Name
 47.18   2016 Ford Medix-Modified & Upgraded for Ambulance                                                                       $8,850.00
         Transport
         VIN: 1FDYR2CG7GKA68657

 47.19   2016 Ford Medix-Leased-Modified & Upgraded for Ambulance                                                                $8,850.00
         Transport
         VIN: 1FDYR2CG4GKA96609 Leased Vehicle

 47.20   2016 Ford E350-Modified & Upgraded for Ambulance Transport                                                             $21,575.00
         VIN: 1FDBW2XG0GKA37842


 47.21   2016 Ford Transit Va-Modified & Upgraded for Ambulance                                                                 $21,925.00
         Transport
         VIN: 1FDBW2XG0GKB00101

 47.22   2016 Ford Transit Va-Modified & Upgraded for Ambulance                                                                 $22,675.00
         Transport
         VIN: 1FDBW2XG0GKB03340

 47.23   2017 Ford Transit-LEASED-Modified & Upgraded for Ambulance                                                             $23,975.00
         Transport
         VIN: 1FCBW2XG8HKA40943 Leased Vehicle

 47.24   2017 Ford Transit-Modified & Upgraded for Ambulance                                                                    $23,975.00
         Transport
         VIN: 1FDBW2XG0HKA52861

 47.25   2017 Ford Transit-LEASED-Modified & Upgraded for Ambulance                                                             $23,975.00
         Transport
         VIN: 1FDBW2XG6HKA68773 Leased Vehicle

 47.26   2017 Ford E150-Modified & Upgraded for Ambulance Transport                                                             $21,150.00
         VIN: 1FDBW2XG7HKA74002


 47.27   2017 Ford Transit E350-Modified & Upgraded for Ambulance                                                               $24,750.00
         Transport
         VIN: 1FDBW2XG9HKB35995

 47.28   2017 Ford Transit E350-Modified & Upgraded for Ambulance                                                               $24,750.00
         Transport
         VIN: 1FDBW2XG0HKB35996

 47.29   2017 Ford Transit-Modified & Upgraded for Ambulance                                                                    $28,375.00
         Transport
         VIN: 1FDBW2XG2HKB48930

 47.30   2017 Ford Transit-Modified & Upgraded for Ambulance                                                                    $28,925.00
         Transport
         VIN: 1FDBW2XG0HKB51390

 47.31   2013 Ford F150                                                                                                         $11,250.00
         VIN: 1FTMF1CM0EFA61812

 47.32   2008 Ford F150                                                                                                          $8,950.00
         VIN: 1FTRW12W28FA95439

 47.33   2017 Dodge Ram/1500                                                                                                    $21,975.00
         VIN: 3C6RR6LT8HG510584

 47.34   2017 Dodge Ram/1500                                                                                                    $30,250.00
         VIN: 1C6RR6LG6HS506321

 47.35   2016 Ford Transit-Modified & Upgraded for Ambulance                                                                    $12,775.00
         Transport
         VIN: NM0GE9E72G1267748

 48.     Watercraft, trailers, motors, and related accesories Examples: Boats
         trailers, motors, floating homes, personal watercraft, and fishing vesels
         None

 49.     Aircraft and accesories
         None

 50.     Other machinery, fixtures, and equipment (excluding farm
         machinery and equipment)



Official Form 206A/B                                          Schedule A/B: Assets — Real and Personal Property                 page 8
Debtor                     Case 18-70408
                 Med Care Emergency               Document
                                    Medical Services, Inc.                 20 Filed in TXSB    on 12/05/18
                                                                                        Case number                 Page 10 of 64
                                                                                                    (if known) 18-70408
                Name
 50.1       Shop equipment used in repair and maintenance of vehicles                                     $3,437.00                                        $3,437.00



 51.     Total of Part 8
                                                                                                                                                           $565,217.00
         Add lines 47 through 50. Copy the total to line 87.


       52. Is a depreciation schedule available for any of the property listed in Part 8?

        ❑No
        ✔Yes
        ❑

       53. Has any of the property listed in Part 8 been appraised by a professional within the last year?

        ✔ No
        ❑
        ❑Yes

 Part 9: Real Property



       54. Does the debtor own or lease any real property?

        ❑No. Go to Part 10.
        ✔Yes. Fill in the information below.
        ❑



 55.     Any building, other improved real estate, or land which the debtor owns or in which the debtor has interest


         Description and location of property                  Nature and extent of        Net book value of           Valuation method used Current value of
         Include street address or other description such      debtor's interest in        debtor's interest           for current value     debtor's interest
         as Assessor Parcel Number (APN), and type of          property                    (Where available)
         property (for example, acreage, factory,
         warehouse, apartment, or office building), if
         available.
 55.1      Station 9                                           Lease

 55.2      Station 4                                           Lease

 55.3      Station 3                                           Lease

 55.4      Station 2                                           Lease

 55.5      Main Station & Office                               Lease

 56.      Total of Part 9
                                                                                                                                                                 $0.00
          Add the current value on lines 55.1 through 55.6 and entries from any addition sheets. Copy the total to line 88.

 57.      Is a depreciation schedule available for any of the property listed in Part 8?
          ✔ No
          ❑
          ❑Yes
 58.      Has any of the property listed in Part 9 been appraised by a professional within the last year?
          ✔ No
          ❑
          ❑Yes

 Part 10: Intangibles and Intellectual Property



        59. Does the debtor have any interests in intangibles or intellectual property?

        ❑No. Go to Part 11.
        ✔Yes. Fill in the information below.
        ❑

Official Form 206A/B                                             Schedule A/B: Assets — Real and Personal Property                                         page 9
Debtor                     Case 18-70408
                 Med Care Emergency               Document
                                    Medical Services, Inc.               20 Filed in TXSB    on 12/05/18
                                                                                      Case number                 Page 11 of 64
                                                                                                  (if known) 18-70408
                Name




  General description                                                                  Net book value of           Valuation method used Current value of
                                                                                       debtor's interest           for current value     debtor's interest
                                                                                       (Where available)
 60.     Patents, copyrights, trademarks, and trade secrets
         None

 61.     Internet domain names and websites
         https://medcare-ems.com

 62.     Licenses, franchises, and royalties
         Texas Department of State Health Services EMS Provider License
         #300112

         DEA Registration #MM1105243

         Clinical Laboratory Improvement Amendments ID#45D1029446


 63.     Customer lists, mailing lists, or other compilations
         None

 64.     Other intangibles, or intellectual property
         None

 65.     Goodwill
         None


 66.     Total of Part 10
                                                                                                                                                                    $0.00
         Add lines 60 through 65. Copy the total to line 89.



 67.     Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
         ✔ No
         ❑
         ❑Yes
 68.     Is there an amortization or other similar schedule available for any of the property listed in Part 10?
         ❑✔ No
         ❑Yes
 69.     Has any of the property listed in Part 10 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes

 Part 11: All other assets



       70. Does the debtor own any other assets that have not yet been reported on this form?

       ❑No. Go to Part 12.
       ✔Yes. Fill in the information below.
       ❑

                                                                                                                                                        Current value of
                                                                                                                                                        debtor's interest


 71.     Notes receivable
         Description (include name of obligor)
         Hidalgo County Emergency Services District 4                                       $20,000.00
                                                                                     Total face amount
                                                                                                            -                                       ➔
                                                                                                                                                   =➔            $20,000.00
                                                                                                                doubtful or uncollectible amount




Official Form 206A/B                                            Schedule A/B: Assets — Real and Personal Property                                            page 10
Debtor                     Case 18-70408
                 Med Care Emergency               Document
                                    Medical Services, Inc.               20 Filed in TXSB    on 12/05/18
                                                                                      Case number                 Page 12 of 64
                                                                                                  (if known) 18-70408
                Name
 72.     Tax refunds and unused net operating losses (NOLs)
         Description (for example, federal, state, local)
         None

 73.     Interests in insurance policies or annuities
         None

 74.     Causes of action against third parties (whether or not a lawsuit has been filed)
         See A/R past 90 days

         Nature of claim

         Amount requested
         Dual Eligibility claim against State of Texas for 2015                                                                     $900,000.00

         Nature of claim
         Amount requested           $900,000.00

 75.     Other contingent and unliquidated claims or causes of action of every nature, including
         counterclaims of the debtor and rights to set off claims
         None

 76.     Trusts, equitable or future interests in property
         None

 77.     Other property of any kind not already listed Examples: Season tickets, country club membership


         Vipers Arena Suite - Contract for $68,749.98. Have paid $34,374.99. Balance owed $34,374.99


 78.     Total of Part 11
                                                                                                                                  $920,000.00
         Add lines 71 through 77. Copy the total to line 90.

 79.     Has any of the property listed in Part 11 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes

 Part 12: Summary




 In Part 12 copy all of the totals from the earlier parts of the form.


  Type of property                                                             Current value of             Current value
                                                                               personal property            of real property


 80.     Cash, cash equivalents, and financial assets. Copy line 5, Part 1.                 $80,105.18



 81.     Deposits and prepayments. Copy line 9, Part 2.


 82.     Accounts receivable. Copy line 12, Part 3.                                      $4,138,725.75


 83.     Investments. Copy line 17, Part 4.


 84.     Inventory. Copy line 23, Part 5.




Official Form 206A/B                                           Schedule A/B: Assets — Real and Personal Property                  page 11
Debtor                       Case 18-70408
                   Med Care Emergency               Document
                                      Medical Services, Inc.                                      20 Filed in TXSB    on 12/05/18
                                                                                                               Case number                 Page 13 of 64
                                                                                                                           (if known) 18-70408
                  Name
 85.     Farming and fishing-related assets. Copy line 33, Part 6.


 86.     Office furniture, fixtures, and equipment; and collectibles. Copy                                                    $10,227.00
         line 43, Part 7.


 87.     Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                           $565,217.00


 88.                                                                                                                   ➔
         Real property. Copy line 56, Part 9............................................................................                           $0.00



 89.     Intangibles and intellectual property. Copy line 66, Part 10.                                                          $0.00



 90.     All other assets. Copy line 78, Part 11.                                                   +                      $920,000.00


 91.     Total. Add lines 80 through 90 for each column... 91a.                                                     $5,714,274.93                 $0.00
                                                                                                                                         + 91b.

 92.     Total of all property on Schedule A/B. Lines 91a + 91b = 92. ....................................................................                 $5,714,274.93




Official Form 206A/B                                                                Schedule A/B: Assets — Real and Personal Property                         page 12
Case 18-70408 Document 20 Filed in TXSB on 12/05/18 Page 14 of 64
Case 18-70408 Document 20 Filed in TXSB on 12/05/18 Page 15 of 64
Case 18-70408 Document 20 Filed in TXSB on 12/05/18 Page 16 of 64
Case 18-70408 Document 20 Filed in TXSB on 12/05/18 Page 17 of 64
Case 18-70408 Document 20 Filed in TXSB on 12/05/18 Page 18 of 64
Case 18-70408 Document 20 Filed in TXSB on 12/05/18 Page 19 of 64
                               Case
 Fill in this information to identify the18-70408
                                         case:           Document 20 Filed in TXSB on 12/05/18 Page 20 of 64

 Debtor name                    Med Care Emergency Medical Services, Inc.

 United States Bankruptcy Court for the:
                         Southern District of Texas, Mcallen Division

 Case number (if known):                  18-70408
                                                                                                                                            ❑Check if this is an
                                                                                                                                                amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                               12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
      ❑No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
      ✔Yes. Fill in all of the information below.
      ❑
 Part 1: List Creditors Who Have Secured Claims

 2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured claim,     Column A                   Column B
        list the creditor separately for each claim.
                                                                                                                             Amount of claim            Value of collateral
                                                                                                                             Do not deduct the          that supports this
                                                                                                                             value of collateral.       claim

2.1 Creditor’s name                                           Describe debtor’s property that is subject to a lien                    $126,785.01                  $36,600.00
    Advantage Funding                                         2016 Ford T250-LEASED-Modified & Upgraded for
                                                              Ambulance Transport
        Creditor's mailing address                            Leased Vehicle
        One Marcus Avenue                                     2016 Ford T250-LEASED-Modified & Upgraded for
        Lake Success, NY 11042                                Ambulance Transport
                                                              Leased Vehicle
        Creditor's email address, if known
                                                              2016 Ford Transit-LEASED-Modified & Upgraded
                                                              for Ambulance Transport
        Date debt was incurred                                Leased Vehicle
        Last 4 digits of account                              2016 Ford Medix-Leased-Modified & Upgraded for
        number                        0    2   3     3        Ambulance Transport
                                                              Leased Vehicle
        Do multiple creditors have an interest in the same
        property?                                             Describe the lien
        ✔ No.
        ❑                                                       Vehicle Lease

        ❑Yes. Specify each creditor, including this creditor, Is✔the creditor an insider or related party?
               and its relative priority.
                                                              ❑No
                                                              ❑Yes.
                                                              Is anyone else liable on this claim?
                                                              ❑✔ No
                                                              ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
                                                              As of the petition filing date, the claim is:
                                                              Check all that apply.
                                                              ❑Contingent
                                                              ❑Unliquidated
                                                              ❑Disputed


 3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional
        Page, if any.                                                                                                               $1,179,155.50




Official Form 206D                                         Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 7
Debtor                  Case 18-70408
              Med Care Emergency                Document
                                 Medical Services, Inc.                 20 Filed in TXSB    on 12/05/18
                                                                                     Case number                 Page 21 of 64
                                                                                                 (if known) 18-70408
             Name

                                                                                                                      Column A                Column B
 Part 1: Additional Page
                                                                                                                      Amount of claim         Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous             Do not deduct the       that supports this
 page.                                                                                                                value of collateral.    claim

2.2 Creditor’s name                                          Describe debtor’s property that is subject to a lien                $27,682.00              $21,975.00
    Ally                                                     2017 Dodge Ram/1500
                                                             Describe the lien
     Creditor's mailing address
                                                             Lien on titles
      P.O. Box 9001948
                                                             Is the creditor an insider or related party?
      Louisville, KY 40290                                   ❑✔ No
     Creditor's email address, if known                      ❑Yes.
                                                             Is anyone else liable on this claim?
     Date debt was incurred                                  ❑✔ No
     Last 4 digits of account                                ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     number                      0 7 4 0                As of the petition filing date, the claim is:
     Do multiple creditors have an interest in the same Check all that apply.
     property?                                          ❑Contingent
     ✔ No.
     ❑                                                  ❑Unliquidated
     ❑Yes. Have you already specified the relative      ❑Disputed
            priority?
          ❑No. Specify each creditor, including this
                 creditor, and its relative priority.
          ✔Yes. The relative priority of creditors is
          ❑
                  specified on lines 2.2



2.3 Creditor’s name                                          Describe debtor’s property that is subject to a lien                $26,195.91              $30,250.00
    Ally                                                     2017 Dodge Ram/1500

                                                             Describe the lien
     Creditor's mailing address
                                                             Lien on title
      P.O. Box 9001948
                                                             Is the creditor an insider or related party?
      Louisville, KY 40290
                                                             ❑✔ No
     Creditor's email address, if known                      ❑Yes.
                                                             Is anyone else liable on this claim?
     Date debt was incurred                                  ❑✔ No
                                                             ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Last 4 digits of account
     number                                             As of the petition filing date, the claim is:
                                                        Check all that apply.
     Do multiple creditors have an interest in the same ❑Contingent
     property?
                                                        ❑Unliquidated
     ✔ No.
     ❑                                                  ❑Disputed
     ❑Yes. Have you already specified the relative
             priority?

          ❑No. Specify each creditor, including this
                 creditor, and its relative priority.
          ✔Yes. The relative priority of creditors is
          ❑
                  specified on lines 2.3




Official Form 206D                               Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 2 of 7
Debtor                  Case 18-70408
              Med Care Emergency                Document
                                 Medical Services, Inc.              20 Filed in TXSB    on 12/05/18
                                                                                  Case number                 Page 22 of 64
                                                                                              (if known) 18-70408
             Name

                                                                                                                   Column A               Column B
 Part 1: Additional Page
                                                                                                                   Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous          Do not deduct the      that supports this
 page.                                                                                                             value of collateral.   claim

2.4 Creditor’s name                                       Describe debtor’s property that is subject to a lien              $575,000.00                  $0.00
    Med One
                                                          Describe the lien
                                                          Equipment Lease
     Creditor's mailing address
                                                          Is the creditor an insider or related party?
                                                           ✔ No
      517 US 31 North
                                                          ❑
                                                          ❑Yes.
      Greenwood, IN 46142

     Creditor's email address, if known
                                                          Is anyone else liable on this claim?
                                                          ❑✔ No
     Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Last 4 digits of account                           As of the petition filing date, the claim is:
     number                       C a     r    e        Check all that apply.
                                                        ❑Contingent
     Do multiple creditors have an interest in the same ❑Unliquidated
     property?                                          ❑Disputed
     ✔ No.
     ❑
     ❑Yes. Have you already specified the relative
             priority?



2.5 Creditor’s name                                       Describe debtor’s property that is subject to a lien                  unknown                  $0.00
    NDS Leasing
                                                          Describe the lien
                                                          Equipment Lease
     Creditor's mailing address
                                                          Is the creditor an insider or related party?
                                                           ✔ No
      2825 Story Rd W.
                                                          ❑
                                                          ❑Yes.
      Irving, TX 75038

     Creditor's email address, if known
                                                          Is anyone else liable on this claim?
                                                          ❑✔ No
     Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Last 4 digits of account                           As of the petition filing date, the claim is:
     number                                             Check all that apply.
                                                        ❑Contingent
     Do multiple creditors have an interest in the same ❑Unliquidated
     property?                                          ❑Disputed
     ✔ No.
     ❑
     ❑Yes. Have you already specified the relative
             priority?

     Remarks: 3 Copy Machines




Official Form 206D                            Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                           page 3 of 7
Debtor                  Case 18-70408
              Med Care Emergency                Document
                                 Medical Services, Inc.                  20 Filed in TXSB    on 12/05/18
                                                                                      Case number                 Page 23 of 64
                                                                                                  (if known) 18-70408
             Name

                                                                                                                      Column A               Column B
 Part 1: Additional Page
                                                                                                                      Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous             Do not deduct the      that supports this
 page.                                                                                                                value of collateral.   claim

2.6 Creditor’s name                                          Describe debtor’s property that is subject to a lien              $212,800.00              $47,950.00
    Santander                                                2017 Ford Transit-LEASED-Modified & Upgraded
                                                             for Ambulance Transport
                                                             Leased Vehicle
     Creditor's mailing address
      734 Walt Whitman Road 304                              2017 Ford Transit-LEASED-Modified & Upgraded
                                                             for Ambulance Transport
      Melville, NY 11747                                     Leased Vehicle

     Creditor's email address, if known                      Describe the lien
                                                             Vehicle Lease

                                                             Is the creditor an insider or related party?
                                                              ✔ No
     Date debt was incurred
                                                             ❑
     Last 4 digits of account                                ❑Yes.
     number
                                                             Is anyone else liable on this claim?
     Do multiple creditors have an interest in the same
                                                             ❑✔ No
                                                             ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     property?
     ✔ No.
     ❑
     ❑Yes. Have you already specified the relative
                                                             As of the petition filing date, the claim is:
                                                             Check all that apply.
             priority?                                       ❑Contingent
         For Asset:                                          ❑Unliquidated
         2017 Ford Transit-LEASED-Modified &                 ❑Disputed
         Upgraded for Ambulance Transport
         Leased Vehicle
          ❑No. Specify each creditor, including this
                 creditor, and its relative priority.
          ✔Yes. The relative priority of creditors is
          ❑
                  specified on lines 2.6

         For Asset:
         2017 Ford Transit-LEASED-Modified &
         Upgraded for Ambulance Transport
         Leased Vehicle
          ❑No. Specify each creditor, including this
                 creditor, and its relative priority.
          ✔Yes. The relative priority of creditors is
          ❑
                  specified on lines 2.6




Official Form 206D                               Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 4 of 7
Debtor                  Case 18-70408
              Med Care Emergency                Document
                                 Medical Services, Inc.                   20 Filed in TXSB    on 12/05/18
                                                                                       Case number                 Page 24 of 64
                                                                                                   (if known) 18-70408
             Name

                                                                                                                        Column A                Column B
 Part 1: Additional Page
                                                                                                                        Amount of claim         Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous               Do not deduct the       that supports this
 page.                                                                                                                  value of collateral.    claim

2.7 Creditor’s name                                            Describe debtor’s property that is subject to a lien                  unknown               $44,600.00
    Signature                                                  2016 Ford Transit Va-Modified & Upgraded for
                                                               Ambulance Transport
     Creditor's mailing address                                2016 Ford Transit Va-Modified & Upgraded for
      225 Broad Hollow Road                                    Ambulance Transport

      Melville, NY 11747                                       Describe the lien

     Creditor's email address, if known
                                                               Is the creditor an insider or related party?
                                                               ❑✔ No
     Date debt was incurred                                    ❑Yes.
     Last 4 digits of account                           Is anyone else liable on this claim?
     number
                                                        ❑✔ No
     Do multiple creditors have an interest in the same ❑   Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     property?
     ✔ No.
     ❑
                                                        As of the petition filing date, the claim is:
                                                        Check all that apply.

     ❑Yes. Have you already specified the relative      ❑Contingent
            priority?                                   ❑Unliquidated
                                                        ❑Disputed
         For Asset:
         2016 Ford Transit Va-Modified & Upgraded for
         Ambulance Transport
          ❑No. Specify each creditor, including this
                 creditor, and its relative priority.
          ✔Yes. The relative priority of creditors is
          ❑
                  specified on lines 2.7

         For Asset:
         2016 Ford Transit Va-Modified & Upgraded for
         Ambulance Transport
          ❑No. Specify each creditor, including this
                 creditor, and its relative priority.
          ✔Yes. The relative priority of creditors is
          ❑
                  specified on lines 2.7



2.8 Creditor’s name                                            Describe debtor’s property that is subject to a lien                $90,692.58                   $0.00
    Stryker
                                                               Describe the lien
                                                               Equipment Lease
     Creditor's mailing address
                                                               Is the creditor an insider or related party?
                                                                ✔ No
      P.O. Box 93309
                                                               ❑
                                                               ❑Yes.
      Chicago, IL 60673

     Creditor's email address, if known
                                                               Is anyone else liable on this claim?
                                                               ❑✔ No
     Date debt was incurred                                    ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Last 4 digits of account                           As of the petition filing date, the claim is:
     number                          1    1    0    1   Check all that apply.
                                                        ❑Contingent
     Do multiple creditors have an interest in the same ❑Unliquidated
     property?                                          ❑Disputed
     ✔ No.
     ❑
     ❑Yes. Have you already specified the relative
             priority?



Official Form 206D                                 Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 5 of 7
Debtor                  Case 18-70408
              Med Care Emergency                Document
                                 Medical Services, Inc.              20 Filed in TXSB    on 12/05/18
                                                                                  Case number                 Page 25 of 64
                                                                                              (if known) 18-70408
             Name

                                                                                                                   Column A               Column B
 Part 1: Additional Page
                                                                                                                   Amount of claim        Value of collateral
 Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous          Do not deduct the      that supports this
 page.                                                                                                             value of collateral.   claim



2.9 Creditor’s name                                       Describe debtor’s property that is subject to a lien              $120,000.00                  $0.00
    U.S. Bank Equipment Finance
                                                          Describe the lien
                                                          Equipment Lease
     Creditor's mailing address
                                                          Is the creditor an insider or related party?
                                                           ✔ No
      P.O. Box 790413
                                                          ❑
                                                          ❑Yes.
      Saint Louis, MO 63179

     Creditor's email address, if known
                                                          Is anyone else liable on this claim?
                                                          ❑✔ No
     Date debt was incurred                               ❑Yes. Fill out Schedule H: Codebtors (Official Form 206H).
     Last 4 digits of account                           As of the petition filing date, the claim is:
     number                       5   1   2    5        Check all that apply.
                                                        ❑Contingent
     Do multiple creditors have an interest in the same ❑Unliquidated
     property?                                          ❑Disputed
     ✔ No.
     ❑
     ❑Yes. Have you already specified the relative
             priority?




Official Form 206D                            Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                           page 6 of 7
Debtor                  Case 18-70408
              Med Care Emergency                Document
                                 Medical Services, Inc.                20 Filed in TXSB    on 12/05/18
                                                                                    Case number                 Page 26 of 64
                                                                                                (if known) 18-70408
             Name
 Part 2: List Others to Be Notified for a Debt Already Listed in Part 1

 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.
 If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

     Name and address                                                                                         On which line in Part 1      Last 4 digits of
                                                                                                              did you enter the related    account number for
                                                                                                              creditor?                    this entity


                                                                                                              Line




Official Form 206D                            Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 7 of 7
                               Case
 Fill in this information to identify the18-70408
                                         case:          Document 20 Filed in TXSB on 12/05/18 Page 27 of 64

 Debtor name                   Med Care Emergency Medical Services, Inc.

 United States Bankruptcy Court for the:
                        Southern District of Texas, Mcallen Division

 Case number (if known):               18-70408
                                                                                                                                          ❑Check if this is an
                                                                                                                                             amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                      12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases(Official Form 206G). Number the entries in Parts 1 and 2
in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1: List All Creditors with PRIORITY Unsecured Claims

  1.    Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507)
        ✔No. Go to Part 2.
        ❑
        ❑Yes. Go to line 2.
 2.    List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with
       priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                    Total claim                    Priority amount

       Priority creditor’s name and mailing address           As of the petition filing date, the claim is:
2.1                                                           Check all that apply.
                                                              ❑ Contingent
                                                              ❑ Unliquidated
                                                              ❑ Disputed
                                                              Basis for the claim:
       Date or dates debt was incurred

                                                              Is the claim subject to offset?
       Last 4 digits of account                               ❑ No
       number                                                 ❑ Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a)
       Priority creditor’s name and mailing address           As of the petition filing date, the claim is:
2.2                                                           Check all that apply.
                                                              ❑ Contingent
                                                              ❑ Unliquidated
                                                              ❑ Disputed
                                                              Basis for the claim:
       Date or dates debt was incurred

                                                              Is the claim subject to offset?
       Last 4 digits of account                               ❑ No
       number                                                 ❑ Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a)




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 1 of 3
Debtor                   Case 18-70408
               Med Care Emergency               Document
                                  Medical Services, Inc.                 20 Filed in TXSB    on 12/05/18
                                                                                      Case number                 Page 28 of 64
                                                                                                  (if known) 18-70408
              Name

 Part 2: List All Creditors with NONPRIORITY Unsecured Claims

  3.   List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill out
       and attach the Additional Page of Part 2.
                                                                                                                                              Amount of claim

3.1 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   $16,057.02
       Pablo Villarreal Jr., PCC                                               Check all that apply.
                                                                               ❑ Contingent
       Hidalgo County Tax Assessor                                             ❑ Unliquidated
                                                                               ❑ Disputed
       P.O. Box 178                                                                                 Supplies, Furniture,
                                                                                                    Fixtures Equipment &
       Edinburg, TX 78540
                                                                                                    Vehicles; City of McAllen
                                                                               Basis for the claim: and Hidalgo County
       Date or dates debt was incurred                                         Is the claim subject to offset?
                                                                               ✔ No
                                                                               ❑
       Last 4 digits of account number
                                                                               ❑ Yes
3.2 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   $21,125.06
       UnitedHealthcare Insurance Company                                      Check all that apply.
                                                                               ❑ Contingent
       CDM/Bankruptcy                                                          ❑ Unliquidated
                                                                               ✔ Disputed
                                                                               ❑
       185 Asylum Street 03B                                                                        Insurance claims over
                                                                               Basis for the claim: payments not refunded
       Hartford, CT 06103
                                                                               Is the claim subject to offset?
                                                                               ✔ No
                                                                               ❑
       Date or dates debt was incurred                                         ❑ Yes
       Last 4 digits of account number
       Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:
3.3                                                                            Check all that apply.
                                                                               ❑ Contingent
                                                                               ❑ Unliquidated
                                                                               ❑ Disputed
                                                                               Basis for the claim:
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred
                                                                               ❑ No
       Last 4 digits of account number                                         ❑ Yes
       Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:
3.4                                                                            Check all that apply.
                                                                               ❑ Contingent
                                                                               ❑ Unliquidated
                                                                               ❑ Disputed
                                                                               Basis for the claim:
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred
                                                                               ❑ No
       Last 4 digits of account number                                         ❑ Yes
       Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:
3.5                                                                            Check all that apply.
                                                                               ❑ Contingent
                                                                               ❑ Unliquidated
                                                                               ❑ Disputed
                                                                               Basis for the claim:
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred
                                                                               ❑ No
       Last 4 digits of account number                                         ❑ Yes




Official Form 206E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 2 of 3
Debtor                   Case 18-70408
               Med Care Emergency               Document
                                  Medical Services, Inc.            20 Filed in TXSB    on 12/05/18
                                                                                 Case number                 Page 29 of 64
                                                                                             (if known) 18-70408
               Name


 Part 4: Total Amounts of the Priority and Nonpriority Unsecured Claims


  5.     Add the amounts of priority and nonpriority unsecured claims.


                                                                                                      Total of claim amounts



  5a. Total claims from Part 1                                                        5a.              $0.00




  5b. Total claims from Part 2                                                        5b.              $37,182.08
                                                                                             +

  5c. Total of Parts 1 and 2                                                          5c.              $37,182.08
      Lines 5a + 5b = 5c.




Official Form 206E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                     page 3 of 3
                             Case 18-70408 Document 20 Filed in TXSB on 12/05/18 Page 30 of 64
 Fill in this information to identify the case:

 Debtor name                    Med Care Emergency Medical Services, Inc.

 United States Bankruptcy Court for the:
                         Southern District of Texas, Mcallen Division

 Case number (if known):                 18-70408                Chapter   11
                                                                                                                                         ❑Check if this is an
                                                                                                                                            amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                  12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.
 1.    Does the debtor have any executory contracts or unexpired leases?
       ❑ No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
       ✔ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B).
       ❑
 2. List all contracts and unexpired leases                                                    State the name and mailing address for all other parties with whom the
                                                                                               debtor has an executory contract or unexpired lease

        State what the contract or lease is       Emergency Medical Services                   City of Alamo, Texas
2.1     for and the nature of the debtor’s
        interest                                  Contract to be ASSUMED                       City Manager

        State the term remaining                                                               420 N. Tower Road
                                                  0 months
                                                                                               Alamo, TX 78516
        List the contract number of any
        government contract

        State what the contract or lease is       Emergency Medical Services                   City of McAllen
2.2     for and the nature of the debtor’s
        interest                                  Contract to be ASSUMED                       City of McAllen Fire Department

        State the term remaining                                                               P.O. Box 220
                                                  0 months
                                                                                               Mcallen, TX 78505
        List the contract number of any
        government contract

        State what the contract or lease is       Emergency Medical Services                   City of Mercedes, Texas
2.3     for and the nature of the debtor’s
        interest                                  Contract to be ASSUMED                       400 South Ohio

        State the term remaining                                                               Mercedes, TX 78570
                                                  0 months
        List the contract number of any
        government contract

        State what the contract or lease is       Emergency Medical Services                   City of Mission
2.4     for and the nature of the debtor’s
        interest                                  Contract to be ASSUMED                       Fire Chief

        State the term remaining                                                               415 W. Landry Street
                                                  0 months
                                                                                               Mission, TX 78572
        List the contract number of any
        government contract

        State what the contract or lease is       Emergency Medical Services                   City of San Juan
2.5     for and the nature of the debtor’s
        interest                                  Contract to be ASSUMED                       709 S. Nebraska

        State the term remaining                                                               San Juan, TX 78589
                                                  0 months
        List the contract number of any
        government contract




Official Form 206G                                           Schedule G: Executory Contracts and Unexpired Leases                                                page 1 of 5
                          Case 18-70408 Document 20 Filed in TXSB on 12/05/18 Page 31 of 64
Debtor        Med Care Emergency Medical Services, Inc.                                  Case number (if known) 18-70408
             Name

         Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

       Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                               State the name and mailing address for all other parties with whom the
                                                                                         debtor has an executory contract or unexpired lease

         State what the contract or lease is   200-M Ease Expressway, Pharr, TX           Ray, Audie E.
2.6      for and the nature of the debtor’s
         interest                              Contract to be ASSUMED                     3100 Colbath Road

         State the term remaining                                                         Mcallen, TX 78503
                                               0 months
         List the contract number of any
         government contract

         State what the contract or lease is   4220 N. Bicentennial, Ste. F,              Greater Good Real Estate
2.7      for and the nature of the debtor’s    McAllen, TX
         interest                                                                         4220 N. Bicentennial A
                                               Contract to be ASSUMED                     McAllen, TX
         State the term remaining
                                               0 months
         List the contract number of any
         government contract

         State what the contract or lease is   1200 Dunlap Ave, Ste. C, Mission,          Leal, Ricardo
2.8      for and the nature of the debtor’s    TX
         interest                                                                         308 N. Conway Ave. 6
                                               Contract to be ASSUMED                     Mission, TX 78572
         State the term remaining
                                               0 months
         List the contract number of any
         government contract

         State what the contract or lease is   Emergency Medical Services                 City of Hidalgo
2.9      for and the nature of the debtor’s
         interest                              Contract to be ASSUMED                     City Manager

         State the term remaining                                                         704 East Texano Drive
                                               0 months
                                                                                          Hidalgo, TX 78557
         List the contract number of any
         government contract

         State what the contract or lease is   Emergency Medical Services                 Doctors Hospital at Renaissance
2.10     for and the nature of the debtor’s
         interest                              Contract to be ASSUMED                     Susan Turley

         State the term remaining                                                         5501 S. McColl
                                               0 months
                                                                                          Edinburg, TX 78539
         List the contract number of any
         government contract

         State what the contract or lease is   Emergency Medical Services                 Gulf Coast Division, Inc.
2.11     for and the nature of the debtor’s
         interest                              Contract to be ASSUMED                     Division President

         State the term remaining                                                         3737 Buffalo Speedway
                                               0 months
                                                                                          Houston, TX 77098
         List the contract number of any
         government contract

         State what the contract or lease is   Emergency Medical Services                 Hidalgo County Emergency Services District #4
2.12     for and the nature of the debtor’s
         interest                              Contract to be ASSUMED                     P.O. Box 936

         State the term remaining                                                         Alamo, TX 78516
                                               0 months
         List the contract number of any
         government contract




Official Form 206G                                        Schedule G: Executory Contracts and Unexpired Leases                                        page 2 of 5
                          Case 18-70408 Document 20 Filed in TXSB on 12/05/18 Page 32 of 64
Debtor        Med Care Emergency Medical Services, Inc.                                  Case number (if known) 18-70408
             Name

         Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

       Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                               State the name and mailing address for all other parties with whom the
                                                                                         debtor has an executory contract or unexpired lease

         State what the contract or lease is   Emergency Medical Services
2.13     for and the nature of the debtor’s
         interest                              Contract to be ASSUMED
         State the term remaining              0 months
         List the contract number of any
         government contract


  Knapp Medical Center
  1401 E. 8th St
  Weslaco, TX 78596




         State what the contract or lease is   Emergency Medical Services
2.14     for and the nature of the debtor’s
         interest                              Contract to be ASSUMED
         State the term remaining              0 months
         List the contract number of any
         government contract


   Mission Regional Medical Center
  900 S. Bryan Rd
   Mission, TX 78572




         State what the contract or lease is   Emergency Medical Services
2.15     for and the nature of the debtor’s
         interest                              Contract to be ASSUMED
         State the term remaining              0 months
         List the contract number of any
         government contract


  South Texas Health System
  1400 W. Trenton Rd
  Edinburg, TX 78539




Official Form 206G                                        Schedule G: Executory Contracts and Unexpired Leases                                         page 3 of 5
                            Case 18-70408 Document 20 Filed in TXSB on 12/05/18 Page 33 of 64
Debtor          Med Care Emergency Medical Services, Inc.                                 Case number (if known) 18-70408
               Name

           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

        Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

     List all contracts and unexpired leases                                              State the name and mailing address for all other parties with whom the
                                                                                          debtor has an executory contract or unexpired lease

          State what the contract or lease is   Call Center: 909 W. 495, San Juan,
2.16      for and the nature of the debtor’s    TX
          interest
                                                Contract to be ASSUMED
          State the term remaining
                                                0 months
           List the contract number of any
           government contract



     Three View Plaza LLC
     Oscar Santos, Melissa S. Flores and Nathan Flores
     711 Toronto Ave. F#2
     Mcallen, TX 78503




          State what the contract or lease is   Main Station & Office
2.17      for and the nature of the debtor’s
          interest                              Contract to be ASSUMED
          State the term remaining              0 months
           List the contract number of any
           government contract


     Ontiveros Family Living Trust
     303 Nightingale Blvd
     Mcallen, TX 78504




          State what the contract or lease is
2.        for and the nature of the debtor’s
          interest

          State the term remaining

           List the contract number of any
           government contract




Official Form 206G                                         Schedule G: Executory Contracts and Unexpired Leases                                         page 4 of 5
                           Case 18-70408 Document 20 Filed in TXSB on 12/05/18 Page 34 of 64
Debtor          Med Care Emergency Medical Services, Inc.                              Case number (if known) 18-70408
               Name

          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

        Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

     List all contracts and unexpired leases                                            State the name and mailing address for all other parties with whom the
                                                                                        debtor has an executory contract or unexpired lease

          State what the contract or lease is
2.        for and the nature of the debtor’s
          interest

          State the term remaining

          List the contract number of any
          government contract




Official Form 206G                                    Schedule G: Executory Contracts and Unexpired Leases                                            page 5 of 5
                               Case
 Fill in this information to identify the18-70408
                                         case:          Document 20 Filed in TXSB on 12/05/18 Page 35 of 64

 Debtor name                  Med Care Emergency Medical Services, Inc.

 United States Bankruptcy Court for the:
                        Southern District of Texas, Mcallen Division

 Case number (if known):               18-70408
                                                                                                                                         ❑Check if this is an
                                                                                                                                             amended filing

Official Form 206H
Schedule H: Codebtors                                                                                                                                                  12/15
Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the Additional Page to this
page.


  1. Does the debtor have any codebtors?
        ✔No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
        ❑
        ❑Yes
  2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors, Schedules
     D-G.Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the creditor is listed. If the
     codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

         Column 1: Codebtor                                                                                         Column 2: Creditor
                                                                                                                                                     Check all schedules
            Name                             Mailing Address                                                        Name
                                                                                                                                                     that apply:

  2.1
                                            Street




                                            City                                      State         ZIP Code



  2.2
                                            Street




                                            City                                      State         ZIP Code



  2.3
                                            Street




                                            City                                      State         ZIP Code



  2.4
                                            Street




                                            City                                      State         ZIP Code



  2.5
                                            Street




                                            City                                      State         ZIP Code




Official Form 206H                                                         Schedule H: Codebtors                                                              page 1 of 2
Debtor                    Case 18-70408
                Med Care Emergency                Document
                                   Medical Services, Inc.         20 Filed in TXSB    on 12/05/18
                                                                               Case number                 Page 36 of 64
                                                                                           (if known) 18-70408
                Name


          Additional Page if Debtor Has More Codebtors

           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.


   Column 1: Codebtor                                                                                     Column 2: Creditor
                                                                                                                               Check all schedules
         Name                        Mailing Address                                                      Name
                                                                                                                               that apply:

  2.6
                                        Street




                                        City                                   State        ZIP Code




Official Form 206H                                                     Schedule H: Codebtors                                             page 2 of 2
                                        Case 18-70408 Document 20 Filed in TXSB on 12/05/18 Page 37 of 64
 Fill in this information to identify the case:

 Debtor name                                Med Care Emergency Medical Services, Inc.

 United States Bankruptcy Court for the:
                                  Southern District of Texas, Mcallen Division

 Case number (if known):                                  18-70408                               Chapter           11
                                                                                                                                                                                                      ❑Check if this is an
                                                                                                                                                                                                         amended filing

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                                            12/15

 Part 1: Summary of Assets


 1. Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

    1a. Real Property:
            Copy line 88 from Schedule A/B........................................................................................................................................                                               $0.00


    1b. Total personal property:
            Copy line 91A from Schedule A/B......................................................................................................................................                                         $5,714,274.93

    1c. Total of all property:
            Copy line 92 from Schedule A/B.........................................................................................................................................                                       $5,714,274.93




  Part 2: Summary of Liabilities




 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
    Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D.................                                                                                                          $1,179,155.50



 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

    3a. Total claim amounts of priority unsecured claims:
            Copy the total claims from Part 1 from line 5a of Schedule E/F....................................................................................                                                                   $0.00


    3b. Total amount of claims of non-priority amount of unsecured claims:
            Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F......................................................                                                             +              $37,182.08




 4. Total liabilities..............................................................................................................................................................................                       $1,216,337.58

    Lines 2 + 3a + 3b




Official Form 206Sum                                                                                      Summary of Assets and Liabilities for Non-Individuals                                                                   page 1
                               Case
 Fill in this information to identify the18-70408
                                         case:          Document 20 Filed in TXSB on 12/05/18 Page 38 of 64

 Debtor name                   Med Care Emergency Medical Services, Inc.

 United States Bankruptcy Court for the:
                         Southern District of Texas, Mcallen Division

 Case number (if known):               18-70408
                                                                                                                                         ❑Check if this is an
                                                                                                                                            amended filing

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                              04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name
and case number (if known).



 Part 1: Income


 1. Gross revenue from business

    ❑None
         Identify the beginning and ending dates of the debtor’s fiscal year, which may         Sources of revenue                         Gross revenue
         be a calendar year                                                                     Check all that apply                       (before deductions and
                                                                                                                                           exclusions)

        From the beginning of the                                                              ✔ Operating a business
                                                                                               ❑
        fiscal year to filing date:          From 01/01/2018
                                                    MM/ DD/ YYYY
                                                                        to    Filing date
                                                                                               ❑Other                                             $15,305,995.00


        For prior year:                      From 01/01/2017            to    12/31/2016
                                                                                               ✔ Operating a business
                                                                                               ❑
                                                    MM/ DD/ YYYY               MM/ DD/ YYYY    ❑Other                                             $14,857,718.00



        For the year before that:            From 01/01/2016            to    12/31/2016       ✔ Operating a business
                                                                                               ❑
                                                    MM/ DD/ YYYY               MM/ DD/ YYYY    ❑Other                                             $13,261,928.00




 2. Non-business revenue
    Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits, and royalties. List
    each source and the gross revenue for each separately. Do not include revenue listed in line 1.

    ✔None
    ❑
                                                                                               Description of sources of revenue           Gross revenue from each
                                                                                                                                           source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the                                                                                                          Total Gross Revenue:
       fiscal year to filing date:         From 01/01/2018          to       Filing date                                                                 $0.00
                                                   MM/ DD/ YYYY


                                                                                                                                          Total Gross Revenue:
       For prior year:                     From 01/01/2017          to       12/31/2016                                                                  $0.00
                                                   MM/ DD/ YYYY               MM/ DD/ YYYY

                                                                                                                                          Total Gross Revenue:
       For the year before that:           From 01/01/2016          to       12/31/2015                                                                  $0.00
                                                   MM/ DD/ YYYY               MM/ DD/ YYYY




Official Form 207                                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1
Debtor                     Case 18-70408
                 Med Care Emergency                Document
                                    Medical Services, Inc.                  20 Filed in TXSB    on 12/05/18
                                                                                         Case number                 Page 39 of 64
                                                                                                     (if known) 18-70408
                 Name



 Part 2: List Certain Transfers Made Before Filing for Bankruptcy

 3.




Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers—including expense reimbursements—to any creditor, other than regular employee compensation, within 90 days before filing this case unless
the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to
cases filed on or after the date of adjustment.)

✔None
❑

      Creditor’s name and address                              Dates               Total amount or value              Reasons for payment or transfer
                                                                                                                      Check all that apply


 3.1.                                                                                                                 ❑Secured debt
        Creditor's name                                                                                               ❑Unsecured loan repayments
                                                                                                                      ❑Suppliers or vendors
                                                                                                                      ❑Services
        Street

                                                                                                                      ❑Other
        City                         State     ZIP Code

 4.




Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed or co-signed by an
insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3
years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone
in control of a corporate debtor and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
any managing agent of the debtor. 11 U.S.C. § 101(31).
✔None
❑
      Insider’s name and address                               Dates               Total amount or value              Reasons for payment or transfer



 4.1.
        Creditor's name


        Street




        City                         State     ZIP Code

         Relationship to debtor




Official Form 207                                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                             page 2
Debtor                     Case 18-70408
                 Med Care Emergency                Document
                                    Medical Services, Inc.                  20 Filed in TXSB    on 12/05/18
                                                                                         Case number                 Page 40 of 64
                                                                                                     (if known) 18-70408
                 Name


 5.




Repossessions, foreclosures, and returns
List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at a foreclosure sale,
transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.
❑None
      Creditor’s name and address                              Description of the property                                    Date                      Value of property



 5.1.    Internal Revenue Service                               Levies to payments for earnings November 6, 2018 -             11/06/2018                      $145,806.00
        Creditor's name                                         November 19, 2018
         P.O. Box 7346
        Street



         Philadelphia, PA 19101
        City                         State     ZIP Code

 6.




Setoffs
List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of the debtor without
permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a debt.
❑None
      Creditor’s name and address                              Description of the action creditor took                        Date action was           Amount
                                                                                                                              taken


 5.1.    Internal Revenue Service                               Levies to payments for earnings November 6, 2018 -             11/06/2018                      $145,805.86
        Creditor's name                                         November 19, 2018
         P.O. Box 7346
        Street                                                  XXXX–


         Philadelphia, PA 19101
        City                         State     ZIP Code

 Part 3: Legal Actions or Assignments

 7.




Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved in any capacity
 —within 1 year before filing this case.
✔None
❑
 7.1.    Case title                                Nature of case                             Court or agency's name and address                        Status of case

                                                                                                                                                       ❑Pending
                                                                                             Name
                                                                                                                                                       ❑On appeal
         Case number                                                                                                                                   ❑Concluded
                                                                                             Street




                                                                                             City                           State     ZIP Code




Official Form 207                                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                              page 3
Debtor                     Case 18-70408
                 Med Care Emergency                Document
                                    Medical Services, Inc.                 20 Filed in TXSB    on 12/05/18
                                                                                        Case number                 Page 41 of 64
                                                                                                    (if known) 18-70408
                 Name


 8.




Assignments and receivership
List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a receiver, custodian,
or other court-appointed officer within 1 year before filing this case.
✔None
❑
 8.1.    Custodian’s name and address                         Description of the property                             Value


        Custodian’s name
                                                              Case title                                              Court name and address
        Street
                                                                                                                     Name

                                                              Case number                                            Street
        City                         State     ZIP Code



                                                              Date of order or assignment                            City                          State     ZIP Code




 Part 4: Certain Gifts and Charitable Contributions

 9.



List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of the gifts to that
recipient is less than $1,000
❑None
 9.1.    Recipient’s name and address                         Description of the gifts or contributions                       Dates given          Value

         Alamo Lions Club                                                                                                   06/06/2018                          $1,160.00
        Recipient’s name
                                                                                                                            6/27/18

        Street



         ,
        City                         State     ZIP Code


         Recipient’s relationship to debtor



 9.2.    Recipient’s name and address                         Description of the gifts or contributions                       Dates given          Value

         Boys and Girls Club                                                                                                7/13/17                             $4,550.00
        Recipient’s name
                                                                                                                            2/1/18
                                                                                                                            4/25/18
        Street



         ,
        City                         State     ZIP Code


         Recipient’s relationship to debtor




Official Form 207                                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 4
Debtor                     Case 18-70408
                 Med Care Emergency                Document
                                    Medical Services, Inc.              20 Filed in TXSB    on 12/05/18
                                                                                     Case number                 Page 42 of 64
                                                                                                 (if known) 18-70408
                 Name


 9.3.    Recipient’s name and address                        Description of the gifts or contributions              Dates given     Value

         Capable Kids Foundation                                                                                    10/13/17                $1,250.00
        Recipient’s name


        Street



         ,
        City                        State     ZIP Code


         Recipient’s relationship to debtor



 9.4.    Recipient’s name and address                        Description of the gifts or contributions              Dates given     Value

         CASA of Hidalgo                                                                                            7/25/18                 $5,000.00
        Recipient’s name


        Street



         ,
        City                        State     ZIP Code


         Recipient’s relationship to debtor



 9.5.    Recipient’s name and address                        Description of the gifts or contributions              Dates given     Value

         Celia Garcia                                                                                               12/8/16                 $1,350.00
        Recipient’s name
                                                                                                                    12/20/17

        Street



         ,
        City                        State     ZIP Code


         Recipient’s relationship to debtor



 9.6.    Recipient’s name and address                        Description of the gifts or contributions              Dates given     Value

         Fishing for Hope                                                                                           8/1/17                  $2,750.00
        Recipient’s name
                                                                                                                    8/15/17

        Street



         ,
        City                        State     ZIP Code


         Recipient’s relationship to debtor




Official Form 207                                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       page 5
Debtor                          Case 18-70408
                      Med Care Emergency                Document
                                         Medical Services, Inc.              20 Filed in TXSB    on 12/05/18
                                                                                          Case number                 Page 43 of 64
                                                                                                      (if known) 18-70408
                      Name


 9.7.     Recipient’s name and address                            Description of the gifts or contributions              Dates given     Value

         Fred Rodriguez                                                                                                  8/16/17                 $1,000.00
         Recipient’s name


         Street



         ,
         City                          State       ZIP Code


          Recipient’s relationship to debtor



 9.8.     Recipient’s name and address                            Description of the gifts or contributions              Dates given     Value

         McAllen ISD Band Boosters                                                                                       08/18/2017              $1,600.00
         Recipient’s name
                                                                                                                         9/16/18

         Street



         ,
         City                          State       ZIP Code


          Recipient’s relationship to debtor



 9.9.     Recipient’s name and address                            Description of the gifts or contributions              Dates given     Value

         McAllen Prayer Organ                                                                                            4/1/18                  $1,000.00
         Recipient’s name


         Street



         ,
         City                          State       ZIP Code


          Recipient’s relationship to debtor



 9.10.        Recipient’s name and address                         Description of the gifts or contributions              Dates given    Value

             Mission Sister Cities Commit                                                                                12/8/17                 $2,000.00
             Recipient’s name


             Street



             ,
             City                        State      ZIP Code


              Recipient’s relationship to debtor




Official Form 207                                             Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       page 6
Debtor                      Case 18-70408
                  Med Care Emergency                Document
                                     Medical Services, Inc.               20 Filed in TXSB    on 12/05/18
                                                                                       Case number                 Page 44 of 64
                                                                                                   (if known) 18-70408
                  Name


 9.11.    Recipient’s name and address                         Description of the gifts or contributions             Dates given    Value

         Monica Trevino                                                                                             8/3/18                  $1,000.00
         Recipient’s name


         Street



         ,
         City                         State     ZIP Code


          Recipient’s relationship to debtor



 9.12.    Recipient’s name and address                         Description of the gifts or contributions             Dates given    Value

         Rodrigo Castillo                                                                                           10/16/17                $3,500.00
         Recipient’s name


         Street



         ,
         City                         State     ZIP Code


          Recipient’s relationship to debtor



 9.13.    Recipient’s name and address                         Description of the gifts or contributions             Dates given    Value

         Sona Faz de Garza                                                                                          10/29/18                $1,000.00
         Recipient’s name


         Street



         ,
         City                         State     ZIP Code


          Recipient’s relationship to debtor



 9.14.    Recipient’s name and address                         Description of the gifts or contributions             Dates given    Value

         Jesus F Vallejo Jr                                                                                         2/9/18                  $1,000.00
         Recipient’s name


         Street



         ,
         City                         State     ZIP Code


          Recipient’s relationship to debtor



 Part 5: Certain Losses

 10.


All losses from fire, theft, or other casualty within 1 year before filing this case.
❑None


Official Form 207                                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                       page 7
Debtor                      Case 18-70408
                  Med Care Emergency                Document
                                     Medical Services, Inc.               20 Filed in TXSB    on 12/05/18
                                                                                       Case number                 Page 45 of 64
                                                                                                   (if known) 18-70408
                  Name


       Description of the property lost and how the loss         Amount of payments received for the loss                          Date of loss      Value of property
       occurred                                                  If you have received payments to cover the loss, for                                lost
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.
                                                                 List unpaid claims on Official Form 106A/B (Schedule A/B:
                                                                 Assets – Real and Personal Property).


 10.1.     2016 Ford Transit Vin# 1FDYR2CG6GKA65135              9744.57-Paid off note                                           07/18/2018                   $9,744.57
           Auto Accident

 Part 6: Certain Payments or Transfers

 11.




Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this case to another
person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing a bankruptcy case.
❑None


 11.1.    Who was paid or who received the transfer?              If not money, describe any property transferred               Dates                Total amount or
                                                                                                                                                     value

         Villeda Law Group                                        Check#2786                                                    11/2/2017                       $3,265.75
                                                                  Check#2851                                                    01/15/2018                      $1,403.00
          Address                                                 Check#2835                                                    03/21/2018                      $5,000.00
         6316 N. 10th Street Bldg. B                              Check#2804                                                    04/09/2018                      $5,000.00
         Street
                                                                  Check#2866                                                    02/16/2018                      $3,662.00
                                                                  Cash                                                          08/02/2018                      $3,000.00
         Mcallen, TX 78504
         City                          State   ZIP Code


          Email or website address



          Who made the payment, if not debtor?

         Candelario Ontiveros




Official Form 207                                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 8
Debtor                      Case 18-70408
                  Med Care Emergency                Document
                                     Medical Services, Inc.                20 Filed in TXSB    on 12/05/18
                                                                                        Case number                 Page 46 of 64
                                                                                                    (if known) 18-70408
                  Name


 11.2.    Who was paid or who received the transfer?               If not money, describe any property transferred                Dates                Total amount or
                                                                                                                                                       value

         Villeda Law Group                                         Check#31939                                                   06/19/2018                       $3,500.00
                                                                   Check#32021                                                   08/08/2018                       $4,000.00
          Address                                                  Check#32211                                                   11/07/2018                       $5,000.00
         6316 N. 10th Street Bldg B
         Street


         Mcallen, TX 78504
         City                         State     ZIP Code


          Email or website address



          Who made the payment, if not debtor?

         Med-Care Ambulance



 11.3.    Who was paid or who received the transfer?               If not money, describe any property transferred                Dates                Total amount or
                                                                                                                                                       value

         Villeda Law Group                                         Check#0225                                                    11/19/2018                      $13,236.12


          Address

         6316 N. 10th Street Bldg B
         Street


         Mcallen, TX 78504
         City                         State     ZIP Code


          Email or website address



          Who made the payment, if not debtor?

         Law Office of Reynaldo Ortiz



 12.




Self-settled trusts of which the debtor is a beneficiary
List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to a self-settled trust
or similar device.
Do not include transfers already listed on this statement.
✔None
❑




Official Form 207                                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                             page 9
Debtor                      Case 18-70408
                  Med Care Emergency                Document
                                     Medical Services, Inc.              20 Filed in TXSB    on 12/05/18
                                                                                      Case number                 Page 47 of 64
                                                                                                  (if known) 18-70408
                  Name


 12.1.     Name of trust or device                             Describe any property transferred                            Dates transfers         Total amount or
                                                                                                                            were made               value




           Trustee




 13.




Transfers not already listed on this statement
List any transfers of money or other property—by sale, trade, or any other means—made by the debtor or a person acting on behalf of the debtor within 2 years before the
filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include both outright transfers and transfers
made as security. Do not include gifts or transfers previously listed on this statement.
✔None
❑

 13.1.    Who received the transfer?                          Description of property transferred or payments                  Date transfer        Total amount or
                                                              received or debts paid in exchange                               was made             value




          Address


         Street




         City                        State     ZIP Code


          Relationship to debtor




 Part 7: Previous Locations

 14.




Previous addresses
List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.
✔Does not apply
❑
       Address                                                                                                   Dates of occupancy


 14.1.                                                                                                          From                           To
         Street




         City                        State     ZIP Code




Official Form 207                                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 10
Debtor                      Case 18-70408
                  Med Care Emergency                Document
                                     Medical Services, Inc.              20 Filed in TXSB    on 12/05/18
                                                                                      Case number                 Page 48 of 64
                                                                                                  (if known) 18-70408
                  Name


 Part 8: Health Care Bankruptcies

 15.




Health Care bankruptcies
Is the debtor primarily engaged in offering services and facilities for:
 —diagnosing or treating injury, deformity, or disease, or
 —providing any surgical, psychiatric, drug treatment, or obstetric care?
✔No. Go to Part 9.
❑
❑Yes. Fill in the information below.

          Facility name and address                       Nature of the business operation, including type of services the           If debtor provides meals
                                                          debtor provides                                                            and housing, number of
                                                                                                                                     patients in debtor’s care

 15.1.
         Facility name


         Street                                          Location where patient records are maintained(if different from facility    How are records kept?
                                                         address). If electronic, identify any service provider.
         City                    State     ZIP Code                                                                                 Check all that apply:
                                                                                                                                    ❑Electronically
                                                                                                                                    ❑Paper

 Part 9: Personally Identifiable Information


 16.




Does the debtor collect and retain personally identifiable information of customers?
✔ No.
❑
❑Yes. State the nature of the information collected and retained.
         Does the debtor have a privacy policy about that information?
         ❑No
         ❑Yes




Official Form 207                                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 11
Debtor                      Case 18-70408
                  Med Care Emergency                Document
                                     Medical Services, Inc.             20 Filed in TXSB    on 12/05/18
                                                                                     Case number                 Page 49 of 64
                                                                                                 (if known) 18-70408
                  Name


 17.




Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b) or other pension or profit-sharing plan
made available by the debtor as an employee benefit?
✔No. Go to Part 10.
❑
❑Yes. Does the debtor serve as plan administrator?
      ❑No. Go to Part 10.
      ❑Yes. Fill in below:
                  Name of plan                                                                  Employer identification number of the plan

                                                                                                 EIN:           –

                  Has the plan been terminated?
                  ❑No
                  ❑Yes

 Part 10: Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

 18.




Closed financial accounts
Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold, moved, or
transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses, cooperatives,
associations, and other financial institutions.
✔None
❑
       Financial institution name and address             Last 4 digits of account        Type of account            Date account was             Last balance
                                                          number                                                     closed, sold, moved,         before closing
                                                                                                                     or transferred               or transfer

 18.1                                                     XXXX–                          ❑Checking
         Name
                                                                                         ❑Savings
                                                                                         ❑Money market
                                                                                         ❑Brokerage
         Street


                                                                                         ❑Other
         City                        State   ZIP Code




Official Form 207                                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 12
Debtor                      Case 18-70408
                  Med Care Emergency                Document
                                     Medical Services, Inc.                20 Filed in TXSB    on 12/05/18
                                                                                        Case number                 Page 50 of 64
                                                                                                    (if known) 18-70408
                  Name


 19.




Safe deposit boxes
List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.
✔None
❑
 19.1     Depository institution name and address            Names of anyone with access to it              Description of the contents                    Does debtor
                                                                                                                                                           still have it?

                                                                                                                                                          ❑    No
         Name
                                                                                                                                                          ❑    Yes
         Street

                                                             Address

         City                      State    ZIP Code



 20.




Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in which the debtor does
business.
✔None
❑
 20.1     Facility name and address                          Names of anyone with access to it              Description of the contents                    Does debtor
                                                                                                                                                           still have it?

                                                                                                                                                          ❑    No
         Name
                                                                                                                                                          ❑    Yes
         Street

                                                             Address

         City                      State    ZIP Code



 Part 11: Property the Debtor Holds or Controls That the Debtor Does Not Own

 21.




Property held for another
List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do not list leased or
rented property.
✔None
❑




Official Form 207                                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                            page 13
Debtor                        Case 18-70408
                    Med Care Emergency                Document
                                       Medical Services, Inc.               20 Filed in TXSB    on 12/05/18
                                                                                         Case number                 Page 51 of 64
                                                                                                     (if known) 18-70408
                Name


       Owner’s name and address                               Location of the property                     Description of the property                     Value


   Name


   Street




   City                            State    ZIP Code

 Part 12: Details About Environmental Information




 For the purpose of Part 12, the following definitions apply:
       Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the medium
       affected (air, land, water, or any other medium).
       Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned, operated,
       or utilized.
        Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similarly harmful
        substance.
 Report all notices, releases, and proceedings known, regardless of when they occurred

 22.




Has the debtor been a party in any judicial or administrative proceeding under any environmental law?
Include settlements and orders.
✔ No
❑
❑Yes. Provide details below.

       Case title                                    Court or agency name and address                     Nature of the case                              Status of case

                                                                                                                                                         ❑Pending
       Case number
                                                    Name
                                                                                                                                                         ❑On appeal
                                                                                                                                                         ❑Concluded
                                                    Street




                                                    City                          State    ZIP Code




Official Form 207                                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 14
Debtor                   Case 18-70408
               Med Care Emergency                Document
                                  Medical Services, Inc.                 20 Filed in TXSB    on 12/05/18
                                                                                      Case number                 Page 52 of 64
                                                                                                  (if known) 18-70408
               Name


 23.




Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an environmental law?
✔ No
❑
❑Yes. Provide details below.


       Site name and address                       Governmental unit name and address                  Environmental law, if known                   Date of notice


   Name                                          Name


   Street                                        Street




   City                   State    ZIP Code      City                          State    ZIP Code

 24.




Has the debtor notified any governmental unit of any release of hazardous material?
✔ No
❑
❑Yes. Provide details below.

       Site name and address                       Governmental unit name and address                  Environmental law, if known                   Date of notice


   Name                                          Name


   Street                                        Street




   City                   State    ZIP Code      City                          State    ZIP Code




 Part 13: Details About the Debtor’s Business or Connections to Any Business



 25.




Other businesses in which the debtor has or has had an interest
List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case. Include this information
even if already listed in the Schedules.
✔None
❑




Official Form 207                                         Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 15
Debtor                        Case 18-70408
                    Med Care Emergency                Document
                                       Medical Services, Inc.        20 Filed in TXSB    on 12/05/18
                                                                                  Case number                 Page 53 of 64
                                                                                              (if known) 18-70408
                   Name


           Business name and address                 Describe the nature of the business               Employer Identification number
                                                                                                       Do not include Social Security number or ITIN.
 25.1.
                                                                                                      EIN:          –
          Name
                                                                                                       Dates business existed
          Street
                                                                                                      From                   To



          City                    State   ZIP Code


 26.

Books, records, and financial statements

 26a. List   all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
        ❑None
            Name and address                                                                            Dates of service

 26a.1.     Roberto Rodriguez                                                                          From                     To
           Name
            8600 N. 20th Street
           Street



            Mcallen, TX 78504
           City                                          State                  ZIP Code

            Name and address                                                                            Dates of service

 26a.2.     Morin Business Service                                                                     From                     To
           Name
            3603 Ida Street
           Street



            Edinburg, TX 78539
           City                                          State                  ZIP Code

            Name and address                                                                            Dates of service

 26a.3.     Rolando Flores                                                                             From                     To
           Name
            729 N. Ware Rd
           Street



            Mcallen, TX 78501
           City                                          State                  ZIP Code



 26b.      List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a
           financial statement within 2 years before filing this case.
           ❑None




Official Form 207                                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           page 16
Debtor                       Case 18-70408
                   Med Care Emergency                Document
                                      Medical Services, Inc.    20 Filed in TXSB    on 12/05/18
                                                                             Case number                 Page 54 of 64
                                                                                         (if known) 18-70408
                 Name


           Name and address                                                                         Dates of service

 26b.1.   Roberto Rodriguez                                                                        From                     To
          Name
          8600 N. 20th Street
          Street



          McAllen, TX 78504
          City                                      State                   ZIP Code

           Name and address                                                                         Dates of service

 26b.2.   Morin Business Service                                                                   From                     To
          Name
          3603 Ida Street
          Street



          Edinburg, TX 78539
          City                                      State                   ZIP Code

           Name and address                                                                         Dates of service

 26b.3.   Rolando Flores                                                                           From                     To
          Name
          729 N. Ware Rd
          Street



          Mcallen, TX 78501
          City                                      State                   ZIP Code



 26c.     List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.
          ❑None
           Name and address                                                                         If any books of account and records are
                                                                                                    unavailable, explain why
 26c.1.
          Roberto Rodriguez
          Name
          8600 N. 20th Street
          Street



          Mcallen, TX 78504
          City                                      State                   ZIP Code

           Name and address                                                                         If any books of account and records are
                                                                                                    unavailable, explain why
 26c.2.
          Morin Business Service
          Name
          3603 Ida Street
          Street



          Edinburg, TX 78539
          City                                      State                   ZIP Code




Official Form 207                                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                     page 17
Debtor                        Case 18-70408
                    Med Care Emergency                Document
                                       Medical Services, Inc.             20 Filed in TXSB    on 12/05/18
                                                                                       Case number                 Page 55 of 64
                                                                                                   (if known) 18-70408
                   Name


            Name and address                                                                                   If any books of account and records are
                                                                                                               unavailable, explain why
 26c.3.
            Rolando Flores
           Name
            729 N. Ware Rd
           Street



            Mcallen, TX 78501
           City                                               State                    ZIP Code




 26d. List   all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued
        a financial statement within 2 years before filing this case.
        ❑None
            Name and address

 26d.1.     See secured creditors -Schedule D
           Name


           Street



            ,
           City                                               State                    ZIP Code

 27.




Inventories
Have any inventories of the debtor’s property been taken within 2 years before filing this case?
✔ No
❑
❑Yes. Give the details about the two most recent inventories.

       Name of the person who supervised the taking of the inventory                               Date of          The dollar amount and basis (cost, market, or
                                                                                                   inventory        other basis) of each inventory




           Name and address of the person who has possession of inventory records

 27.1.
          Name


          Street




          City                                        State                 ZIP Code

 28.


List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people in control of the
debtor at the time of the filing of this case.




Official Form 207                                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 18
Debtor                       Case 18-70408
                   Med Care Emergency                Document
                                      Medical Services, Inc.              20 Filed in TXSB    on 12/05/18
                                                                                       Case number                 Page 56 of 64
                                                                                                   (if known) 18-70408
                   Name


       Name                            Address                                                       Position and nature of any interest      % of interest, if any


       Candelario Ontiveros            303 Nightingale Ave Mcallen, TX 78504                         President,                              100.00 %

    Veronica Ontiveros                 303 Nightingale Ave Mcallen, TX 78504                         Vice President,                         0.00%
 29.




Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control of the debtor, or
shareholders in control of the debtor who no longer hold these positions?
✔ No
❑
❑Yes. Identify below.
       Name                            Address                                                       Position and nature of any        Period during which
                                                                                                     interest                          position or interest was held



                                                                                                 ,                                         From
                                                                                                                                           To

 30.




Payments, distributions, or withdrawals credited or given to insiders

Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses, loans, credits on
loans, stock redemptions, and options exercised?
✔ No
❑
❑Yes. Identify below.
           Name and address of recipient                                           Amount of money or                  Dates                  Reason for providing
                                                                                   description and value of                                   the value
                                                                                   property

 30.1.
          Name


          Street




          City                                      State         ZIP Code


           Relationship to debtor




Official Form 207                                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 19
Debtor                    Case 18-70408
                Med Care Emergency                Document
                                   Medical Services, Inc.          20 Filed in TXSB    on 12/05/18
                                                                                Case number                 Page 57 of 64
                                                                                            (if known) 18-70408
               Name


 31.




Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
✔ No
❑
❑Yes. Identify below.
       Name of the parent corporation                                                     Employer Identification number of the parent corporation

                                                                                          EIN:          –




 32.




Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?
✔ No
❑
❑Yes. Identify below.
       Name of the pension fund                                                           Employer Identification number of the pension fund

                                                                                          EIN:          –

 Part 14: Signature and Declaration




Official Form 207                                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          page 20
Debtor                   Case 18-70408
               Med Care Emergency                Document
                                  Medical Services, Inc.                      20 Filed in TXSB    on 12/05/18
                                                                                           Case number                 Page 58 of 64
                                                                                                       (if known) 18-70408
              Name




 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection with a
 bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


 I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true and correct.


 I declare under penalty of perjury that the foregoing is true and correct.


 Executed on 12/5/2018 3:17:02 PM
                 MM/ DD/ YYYY




     ✘                           /s/ Candelario Ontiveros
           Signature of individual signing on behalf of the debtor



           Position or relationship to debtor
                          President



    Printed name                         Candelario Ontiveros



     Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
     ✔ No
     ❑
     ❑Yes




Official Form 207                                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 21
                    Case 18-70408 Document 20 Filed in TXSB on 12/05/18 Page 59 of 64
B2030 (Form 2030)(12/15)


                                                 United States Bankruptcy Court
                                                          Southern District of Texas
In re
Med Care Emergency Medical Services, Inc.                                                                         Case No. 18-70408
                                                                                                                  Chapter         11
Debtor(s)

                                    DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.   Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named
     debtor(s) and that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed
     to be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in
     connection with the bankruptcy case is as follows:
          For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . .                   $15,000.00
          Prior to the filing of this statement I have received . . . . . . . . . . . . . . . . . .                     $13,236.12
          Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         $1,763.88

2.   The source of the compensation to be paid to me was:
          ✔
          ❑    Debtor                               ❑    Other (specify)

3.   The source of compensation to be paid to me is:
          ✔
          ❑    Debtor                               ❑    Other (specify)

4.   ✔ I have not agreed to share the above-disclosed compensation with any other person unless they are members and
     ❑
     associates of my law firm.

     ❑ I have agreed to share the above-disclosed compensation with another person or persons who are not members or
     associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
     compensation, is attached.

5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case,
   including:
     a.   Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to file a
          petition in bankruptcy;
     b.   Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;
     c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings
          thereof;

6.   By agreement with the debtor(s), the above-disclosed fee does not include the following services:



                                                                        CERTIFICATION
                          I certify that the foregoing is a complete statement of any agreement or
                       arrangement for payment to me for representation of the debtor(s) in this bankruptcy
                       proceeding.

                       12/05/2018                                      /s/ Antonio Villeda
                       Date                                                Signature of Attorney

                                                                       Villeda Law Group
                                                                           Name of law firm
Case 18-70408 Document 20 Filed in TXSB on 12/05/18 Page 60 of 64

                         Advantage Funding
                         One Marcus Avenue
                         Lake Success, NY 11042




                         Ally
                         P.O. Box 9001948
                         Louisville, KY 40290




                         City of Alamo, Texas
                         City Manager
                         420 N. Tower Road
                         Alamo, TX 78516



                         City of Hidalgo
                         City Manager
                         704 East Texano Drive
                         Hidalgo, TX 78557



                         City of McAllen
                         City of McAllen Fire Department
                         P.O. Box 220
                         Mcallen, TX 78505



                         City of Mercedes, Texas
                         400 South Ohio
                         Mercedes, TX 78570




                         City of Mission
                         Fire Chief
                         415 W. Landry Street
                         Mission, TX 78572



                         City of San Juan
                         709 S. Nebraska
                         San Juan, TX 78589
Case 18-70408 Document 20 Filed in TXSB on 12/05/18 Page 61 of 64

                         Doctors Hospital at
                         Renaissance
                         Susan Turley
                         5501 S. McColl
                         Edinburg, TX 78539


                         Fire Chief
                         Alamo Fire Department
                         415 N. Tower Road
                         Alamo, TX 78516



                         Greater Good Real Estate
                         4220 N. Bicentennial A
                         McAllen, TX




                         Gulf Coast Division, Inc.
                         Division President
                         3737 Buffalo Speedway
                         Houston, TX 77098



                         Hidalgo County Emergency
                         Services District #4
                         P.O. Box 936
                         Alamo, TX 78516



                         Internal Revenue Service
                         Bankruptcy Specialist
                         Keri Templeton
                         300 E. 8th Street, M/S5026-AUS
                         Austin, TX 78701


                         Knapp Medical Center
                         1401 E. 8th St
                         Weslaco, TX 78596




                         Ricardo Leal
                         308 N. Conway Ave. 6
                         Mission, TX 78572
Case 18-70408 Document 20 Filed in TXSB on 12/05/18 Page 62 of 64

                         Legal Department
                         Operations Counsel, Gulf Coast Division
                         P.O. Box 550
                         Nashville, TN 37202



                         Med One
                         517 US 31 North
                         Greenwood, IN 46142




                         Mission Regional Medical
                         Center
                         900 S. Bryan Rd
                         Mission, TX 78572



                         NDS Leasing
                         2825 Story Rd W.
                         Irving, TX 75038




                         Ontiveros Family Living Trust
                         303 Nightingale Blvd
                         Mcallen, TX 78504




                         Pablo Villarreal Jr., PCC
                         Hidalgo County Tax Assessor
                         P.O. Box 178
                         Edinburg, TX 78540



                         Audie E. Ray
                         3100 Colbath Road
                         Mcallen, TX 78503




                         Santander
                         734 Walt Whitman Road 304
                         Melville, NY 11747
Case 18-70408 Document 20 Filed in TXSB on 12/05/18 Page 63 of 64

                         Signature
                         225 Broad Hollow Road
                         Melville, NY 11747




                         South Texas Health System
                         1400 W. Trenton Rd
                         Edinburg, TX 78539




                         Stryker
                         P.O. Box 93309
                         Chicago, IL 60673




                         Three View Plaza LLC
                         Oscar Santos, Melissa S. Flores and
                         Nathan Flores
                         711 Toronto Ave. F#2
                         Mcallen, TX 78503


                         U.S. Bank Equipment Finance
                         P.O. Box 790413
                         Saint Louis, MO 63179




                         UnitedHealthcare Insurance
                         Company
                         CDM/Bankruptcy
                         185 Asylum Street 03B
                         Hartford, CT 06103
                 Case 18-70408 Document    20 STATES
                                  IN THE UNITED Filed BANKRUPTCY
                                                      in TXSB onCOURT
                                                                  12/05/18 Page 64 of 64
                                                             SOUTHERN DISTRICT OF TEXAS
                                                                 MCALLEN DIVISION

IN RE: Med Care Emergency Medical Services,                                                  CASE NO 18-70408
       Inc.
                                                                                             CHAPTER 11




                                                      VERIFICATION OF CREDITOR MATRIX

  The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.


Date       12/05/2018              Signature                                   /s/ Candelario Ontiveros
                                                                            Candelario Ontiveros, President
